*472The opinion of the court was delivered by
Johnston, J.:
After reading the record we are prepared to concur in the conclusion of the district court.
It is urged that the petition does not set forth facts which would warrant a reformation of the deed on account of the fraudulent representations and conduct of the defendants in the court below. It sets forth in substance that the parties agreed to exchange lands, Mrs. Deverell giving a quarter-section for a small tract of land of irregular shape which appears to be in or adjoining the city of Salina. The latter was a portion of a 2^-acre tract, and it was agreed that Taylor should convey so much of the whole as extended from the west side to a certain named point; and to ascertain the dimensions of the tract so as to describe it in the conveyance, it was measured by Mr. Taylor and Mr. Deverell with a tape-line furnished by Taylor for that purpose. As they measured it, it was found to be 166 feet from the west side of the tract to the point agreed upon, and it was so described in the deed. The tapeline used was represented by Taylor to be forty feet long, whereas‘it was longer, and the four lengths of the same and 26 feet more, which was the measure taken to the point agreed upon, made 226 feet instead of 166 as recited in the deed.
It is claimed that no fraud is alleged nor any statement made that the Deverells relied on the representations of Taylor or parted with their property by reason of his fraud. It. is alleged, however, that Taylor misrepresented the length of the tape-line, and thus wrongfully deceived the plaintiff as to the actual extent of the premises, and that by reason of his wrongful acts Mrs. Deverell was induced to part with her title to a quarter-section of land, believing that she was receiving in exchange the whole tract of land agreed upon, and that by his wrongful conduct she has been been defrauded put of a tract of land 275J feet long and 60 feet wide, of the value of $500. It is further stated that she would not have conveyed her 160 acres of land to the Taylors had she not believed that the deed made by the Taylors included and conveyed all the *473land pointed out, and which it was agreed the Taylors should convey to her.
We think the petition states a cause of action. The deed from the Taylors does not express the agreement of the parties, nor embrace the entire premises which it was agreed and understood should be conveyed. And this is alleged to have been the result of the fraudulent representations and conduct of Taylor. It is plainly charged that the plaintiff below was misled by the fraudulent misrepresentations of Taylor as to the length of the line used as a measure, and that by his deception she was induced to believe that the description placed in the deed covered the entire premises which the Taylors had agreed should be given in exchange for her land.
A conveyance which either through fraud or mistake fails to express the actual agreement of the parties will be reformed by a court of equity so as to correspond with the actual contract, and will be corrected so that it shall embrace all the land it was agreed should be thereby conveyed. It is true, as counsel for plaintiffs in error contend, that a party asking for a correction on the ground of fraud must have relied and acted upon the misrepresentation made, to entitle him to relief in equity. The petition we think clearly charges sufficient to show that the fraud and deception practiced by Taylor misled the defendant in error, and that it was solely through the fraud and artifice of Taylor that the premises were falsely described in the deed sought to be corrected. By the allegations of the petition, Taylor purposely and falsely stated a material fact upon which Deverell relied and was induced to act to her prejudice; and this is unjustifiable either in law or morals, and is sufficient ground for relief in equity.
It is further claimed that testimony was erroneously admitted during the trial, of statements made by Mr. Taylor after the conveyance had been made and delivered and after his agency for Mrs. Taylor had ceased. The legal title to the land was in his wife, and he represented her in its management and control and in the negotiations and conveyance of the land to Deverell. He had an inchoate interest in the *474land, was made a party defendant, and was charged jointly with his wife with the fraudulent conduct which resulted in a misdescription of the premises agreed to be conveyed. It is not clear from the testimony that the statements objected to were made by him subsequent to the delivery of the deed. However that may be, we think the testimony was competent, at least against him as a co-defendant, and the question of limiting it to him was not suggested by the objections or the motions that were made. The cause was tried before the court alone, and we think the plaintiffs in error suffered no prejudice from the rulings upon the testimony.
It is next urged that the judgment is not sustained by the evidence. It is true, as claimed, that to sustain a reformation of a deed the testimony showing fraud should be clear and satisfactory to the court. There is considei’able evidence in the record which clearly tended to establish the fraud charged in the petition. It is true that that offered on the part of the plaintiffs in error was in direct conflict with that offered by Deverell, but this conflict has been settled by the court, and we must presume that it applied proper rules in determining the weight and credibility which should be given to the testimony. Evidently the testimony of the plaintiffs in error was not believed by the court, and there being sufficient evidence to sustain the finding that was made, we cannot under a prevailing rule of this court disturb a finding so sustained.
The judgment will be affirmed.
All the Justices concurring.